
	
		II
		112th CONGRESS
		2d Session
		S. 3332
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Mr. Begich (for himself,
			 Ms. Ayotte, Mr.
			 Boozman, Mr. Inouye,
			 Mrs. McCaskill, Ms. Murkowski, Mr.
			 Rockefeller, Ms. Snowe,
			 Mr. Vitter, and Mr. Wicker) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To provide for the establishment of nationally uniform
		  and environmentally sound standards governing discharges incidental to the
		  normal operation of a vessel in the navigable waters of the United States.
		  
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Vessel Incidental Discharge
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purpose.
					Sec. 3. Definitions.
					Sec. 4. Regulation and enforcement.
					Sec. 5. Uniform vessel incidental discharge
				standards.
					Sec. 6. Treatment technology certification.
					Sec. 7. Exemptions.
					Sec. 8. Alternative compliance program.
					Sec. 9. Judicial review.
					Sec. 10. Effect on State authority.
					Sec. 11. Application with other statutes.
				
			2.Findings;
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)Beginning with
			 enactment of the Act to Prevent Pollution from Ships in 1980 (22 U.S.C. 1901 et
			 seq.), the United States Coast Guard has been the principal Federal authority
			 charged with administering, enforcing, and prescribing regulations relating to
			 the discharge of pollutants from vessels engaged in maritime commerce and
			 transportation.
				(2)The Coast Guard
			 estimates there are approximately 12,700,000 State-registered recreational
			 vessels, 78,000 commercial fishing vessels, and 57,000 freight and tank barges
			 operating in United States waters.
				(3)From 1973 to
			 2005, certain discharges incidental to the normal operation of a vessel were
			 exempted by regulation from otherwise applicable permitting
			 requirements.
				(4)Over the 32 years
			 during which this regulatory exemption was in effect, Congress enacted statutes
			 on a number of occasions dealing with the regulation of discharges incidental
			 to the normal operation of a vessel, including—
					(A)the Act to
			 Prevent Pollution from Ships (33 U.S.C. 1901 et seq.) in 1980;
					(B)the Nonindigenous
			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4701 et
			 seq.);
					(C)the National
			 Invasive Species Act of 1996 (110 Stat. 4073);
					(D)section 415 of
			 the Coast Guard Authorization Act of 1998 (112 Stat. 3434) and section 623 of
			 the Coast Guard and Maritime Transportation Act of 2004 (33 U.S.C. 1901 note),
			 which established interim and permanent requirements, respectively, for the
			 regulation of incidental vessel discharges of certain bulk cargo
			 residue;
					(E)title XIV of
			 division B of Appendix D of the Consolidated Appropriations Act, 2001 (114
			 Stat. 2763), which prohibited or limited certain vessel discharges in certain
			 areas of Alaska;
					(F)section 204 of
			 the Maritime Transportation Security Act of 2002 (33 U.S.C. 1902a), which
			 established requirements for the regulation of incidental vessel discharges of
			 agricultural cargo residue material in the form of hold washings; and
					(G)title X of the
			 Coast Guard Authorization Act of 2010 (33 U.S.C. 3801 et seq.), which provided
			 for the implementation of the International Convention on the Control of
			 Harmful Anti-Fouling Systems on Ships, 2001.
					(b)PurposeThe
			 purpose of this Act is to provide for the establishment of nationally uniform
			 and environmentally sound standards for discharges incidental to the normal
			 operation of a vessel in the navigable waters of the United States.
			3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Aquatic
			 nuisance speciesThe term aquatic nuisance species
			 means a nonindigenous species (including a pathogen) that threatens the
			 diversity or abundance of native species or the ecological stability of
			 navigable waters or commercial, agricultural, aquacultural, or recreational
			 activities dependent on such waters.
			(3)Ballast
			 water
				(A)In
			 generalThe term ballast water means any water,
			 including any sediment suspended in such water, taken aboard a vessel—
					(i)to
			 control trim, list, draught, stability, or stresses of the vessel; or
					(ii)during the
			 cleaning, maintenance, or other operation of a ballast water treatment
			 technology of the vessel.
					(B)ExclusionsThe
			 term ballast water does not include any pollutant that is added to
			 water described in subparagraph (A) that is not directly related to the
			 operation of a properly functioning ballast water treatment technology under
			 this Act.
				(4)Ballast water
			 performance standardThe term ballast water performance
			 standard means the numerical ballast water performance standard set
			 forth in Regulation D–2 of the International Convention for the Control and
			 Management of Ships’ Ballast Water and Sediments, adopted on February 13, 2004,
			 or a revised numerical ballast water performance standard established under
			 section 5.
			(5)Ballast water
			 treatment technology or treatment technologyThe term
			 ballast water treatment technology or treatment
			 technology means any mechanical, physical, chemical, or biological
			 process used, alone or in combination, to remove, render harmless, or avoid the
			 uptake or discharge of aquatic nuisance species within ballast water.
			(6)BiocideThe
			 term biocide means a substance or organism, including a virus or
			 fungus, that is introduced into or produced by a ballast water treatment
			 technology to reduce or eliminate aquatic nuisance species as part of the
			 process used to comply with a ballast water performance standard under this
			 Act.
			(7)Discharge
			 incidental to the normal operation of a vessel
				(A)In
			 generalThe term discharge incidental to the normal
			 operation of a vessel means—
					(i)a
			 discharge into navigable waters from a vessel of—
						(I)(aa)ballast water,
			 graywater, bilge water, cooling water, oil water separator effluent,
			 anti-fouling hull coating leachate, boiler or economizer blowdown, byproducts
			 from cathodic protection, controllable pitch propeller and thruster hydraulic
			 fluid, distillation and reverse osmosis brine, elevator pit effluent, firemain
			 system effluent, freshwater layup effluent, gas turbine wash water, motor
			 gasoline and compensating effluent, refrigeration and air condensate effluent,
			 seawater pumping biofouling prevention substances, boat engine wet exhaust,
			 sonar dome effluent, exhaust gas scrubber washwater, or stern tube packing
			 gland effluent; or
							(bb)any other pollutant associated with
			 the operation of a marine propulsion system, shipboard maneuvering system,
			 habitability system, or installed major equipment, or from a protective,
			 preservative, or absorptive application to the hull of a vessel;
							(II)weather deck
			 runoff, deck wash, aqueous film forming foam effluent, chain locker effluent,
			 non-oily machinery wastewater, underwater ship husbandry effluent, welldeck
			 effluent, or fish hold and fish hold cleaning effluent; or
						(III)any effluent
			 from a properly functioning marine engine; or
						(ii)a
			 discharge of a pollutant into navigable waters in connection with the testing,
			 maintenance, or repair of a system, equipment, or engine described in subclause
			 (I)(bb) or (III) of clause (i) whenever the vessel is waterborne.
					(B)ExclusionsThe
			 term discharge incidental to the normal operation of a vessel does
			 not include—
					(i)a
			 discharge into navigable waters from a vessel of—
						(I)rubbish, trash,
			 garbage, incinerator ash, or other such material discharged overboard;
						(II)oil or a
			 hazardous substance as those terms are defined in section 311 of the Federal
			 Water Pollution Control Act (33 U.S.C. 1321);
						(III)sewage as
			 defined in section 312(a)(6) of the Federal Water Pollution Control Act (33
			 U.S.C. 1322(a)(6)); or
						(IV)graywater
			 referred to in section 312(a)(6) of the Federal Water Pollution Control Act (33
			 U.S.C. 1322(a)(6));
						(ii)an
			 emission of an air pollutant resulting from the operation onboard a vessel of a
			 vessel propulsion system, motor driven equipment, or incinerator; or
					(iii)a
			 discharge into navigable waters from a vessel when the vessel is operating in a
			 capacity other than as a means of transportation on water.
					(8)Geographically
			 limited areaThe term geographically limited area
			 means an area—
				(A)with a physical
			 limitation, including limitation by physical size and limitation by authorized
			 route, that prevents a vessel from operating outside the area, as determined by
			 the Secretary; or
				(B)that is
			 ecologically homogeneous, as determined by the Secretary, in consultation with
			 the heads of other Federal departments or agencies as the Secretary considers
			 appropriate.
				(9)ManufacturerThe
			 term manufacturer means a person engaged in the manufacture,
			 assemblage, or importation of ballast water treatment technology.
			(10)SecretaryThe
			 term Secretary means the Secretary of the Department in which the
			 Coast Guard is operating.
			(11)VesselThe
			 term vessel means every description of watercraft or other
			 artificial contrivance used, or practically or otherwise capable of being used,
			 as a means of transportation on water.
			4.Regulation and
			 enforcement
			(a)In
			 generalThe Secretary, in consultation with the Administrator,
			 shall establish and implement enforceable uniform national standards for the
			 regulation of discharges incidental to the normal operation of a vessel. The
			 standards shall—
				(1)be based upon the
			 best available technology economically achievable; and
				(2)supersede any
			 permitting requirement or prohibition on discharges incidental to the normal
			 operation of a vessel under any other provision of law.
				(b)Administration
			 and enforcementThe Secretary shall enforce the standards and
			 requirements under this Act. Each State may enforce the standards and
			 requirements under this Act.
			5.Uniform vessel
			 incidental discharge standards
			(a)Initial vessel
			 incidental discharge standards
				(1)Initial ballast
			 water performance standard
					(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Administrator, shall issue a
			 final rule for the regulation of ballast water discharges incidental to the
			 normal operation of a vessel.
					(B)Proposed
			 ruleFor the purposes of chapter 5 of title 5, United States
			 Code, the notice of proposed rulemaking published by the Coast Guard pursuant
			 to the requirements of chapter 5 of title 5, United States Code, on August 28,
			 2009 (74 Fed. Reg. 44632; relating to standards for living organisms in ships’
			 ballast water discharged in U.S. waters), shall serve as a proposed rule for
			 the purpose of issuing the final rule under subparagraph (A).
					(C)Adoption of
			 more stringent State standardIf the Secretary makes a
			 determination in favor of a State petition under section 10, the Secretary
			 shall adopt the more stringent ballast water performance standard specified in
			 the statute or regulation which is the subject of that State petition in the
			 final rule issued under this paragraph.
					(2)Initial
			 standard for discharges other than ballast waterNot later than 2
			 years after the date of enactment of this Act, the Secretary, in consultation
			 with the Administrator, shall issue a final rule establishing best management
			 practices for discharges incidental to the normal operation of a vessel other
			 than ballast water.
				(b)Revised ballast
			 water performance standard; 8-Year review
				(1)In
			 generalSubject to the feasibility review under paragraph 2, not
			 later than January 1, 2020, the Secretary, in consultation with the
			 Administrator, shall issue a final rule revising the ballast water performance
			 standard under subsection (a)(1) so that a ballast water discharge incidental
			 to the normal operation of a vessel will contain—
					(A)less than 1
			 living organism per 10 cubic meters that is 50 or more micrometers in minimum
			 dimension;
					(B)less than 1
			 living organism per 10 milliliters that is less than 50 micrometers in minimum
			 dimension and more than 10 micrometers in minimum dimension;
					(C)concentrations of
			 indicator microbes that are less than—
						(i)1
			 colony-forming unit of toxicogenic Vibrio cholera (serotypes O1 and O139) per
			 100 milliliters or less than 1 colony-forming unit of that microbe per gram of
			 wet weight of zoological samples;
						(ii)126
			 colony-forming units of escherichia coli per 100 milliliters; and
						(iii)33
			 colony-forming units of intestinal enterococci per 100 milliliters; and
						(D)concentrations of
			 such additional indicator microbes and of viruses as may be specified in
			 regulations issued by the Secretary in consultation with the Administrator and
			 such other Federal agencies as the Secretary and the Administrator deem
			 appropriate.
					(2)Feasibility
			 review
					(A)In
			 generalNot less than 2 years before January 1, 2020, the
			 Secretary, in consultation with the Administrator, shall complete a review to
			 determine the feasibility of achieving the revised ballast water performance
			 standard under paragraph (1).
					(B)Criteria for
			 review of ballast water standardIn conducting a review under
			 subparagraph (A), the Secretary shall consider whether revising the ballast
			 water performance standard will result in a scientifically demonstrable and
			 substantial reduction in the risk of introduction or establishment of aquatic
			 nuisance species, taking into account—
						(i)improvements in
			 the scientific understanding of biological and ecological processes that lead
			 to the introduction or establishment of aquatic nuisance species;
						(ii)improvements in
			 ballast water treatment technology, including—
							(I)the capability of
			 such treatment technology to achieve a revised ballast water performance
			 standard;
							(II)the
			 effectiveness and reliability of such treatment technology in the shipboard
			 environment;
							(III)the
			 compatibility of such treatment technology with the design and operation of a
			 vessel by class, type, and size;
							(IV)the commercial
			 availability of such treatment technology; and
							(V)the safety of
			 such treatment technology;
							(iii)improvements in
			 the capabilities to detect, quantify, and assess the viability of aquatic
			 nuisance species at the concentrations under consideration;
						(iv)the impact of
			 ballast water treatment technology on water quality; and
						(v)the
			 costs, cost-effectiveness, and impacts of—
							(I)a revised ballast
			 water performance standard, including the potential impacts on shipping, trade,
			 and other uses of the aquatic environment; and
							(II)maintaining the
			 existing ballast water performance standard, including the potential impacts on
			 water-related infrastructure, recreation, propagation of native fish,
			 shellfish, and wildlife, and other uses of navigable waters.
							(C)Lower
			 performance standard
						(i)In
			 generalIf the Secretary, in consultation with the Administrator,
			 determines on the basis of the feasibility review and after an opportunity for
			 a public hearing that no ballast water treatment technology can be certified
			 under section 6 to comply with the revised ballast water performance standard
			 under paragraph (1), the Secretary shall require the use of the treatment
			 technology that achieves the performance levels of the best treatment
			 technology available.
						(ii)Implementation
			 deadlineIf the Secretary, in consultation with the
			 Administrator, determines that the treatment technology under clause (i) cannot
			 be implemented before the implementation deadline under paragraph (3) with
			 respect to a class of vessels, the Secretary shall extend the implementation
			 deadline for that class of vessels for not more than 24 months.
						(iii)ComplianceIf
			 the implementation deadline under paragraph (3) is extended, the Secretary
			 shall recommend action to ensure compliance with the extended implementation
			 deadline under clause (ii).
						(D)Higher
			 performance standard
						(i)In
			 generalIf the Secretary, in consultation with the Administrator,
			 determines that ballast water treatment technology exists that exceeds the
			 revised ballast water performance standard under paragraph (1) with respect to
			 a class of vessels, the Secretary shall revise the ballast water performance
			 standard for that class of vessels to incorporate the higher performance
			 standard.
						(ii)Implementation
			 deadlineIf the Secretary, in consultation with the
			 Administrator, determines that the treatment technology under clause (i) can be
			 implemented before the implementation deadline under paragraph (3) with respect
			 to a class of vessels, the Secretary shall accelerate the implementation
			 deadline for that class of vessels. If the implementation deadline under
			 paragraph (3) is accelerated, the Secretary shall provide not less than 24
			 months notice before the accelerated deadline takes effect.
						(iii)Determinations
			 not mutually exclusiveThe Secretary shall take action under both
			 clauses (i) and (ii) if the Secretary, in consultation with the Administrator,
			 makes determinations under both clauses (i) and (ii).
						(3)ImplementationThe
			 revised ballast water performance standard under paragraph (1) shall apply to a
			 vessel beginning on the date of the first drydocking of the vessel on or after
			 January 1, 2020, but not later than December 31, 2022.
				(c)Future
			 revisions of vessel incidental discharge standards; decennial reviews
				(1)Revised ballast
			 water performance standardsNot later than 10 years after the
			 issuance of a final rule under subsection (b) and every 10 years thereafter,
			 the Secretary, in consultation with the Administrator shall complete a review
			 to determine whether further revision of the ballast water performance standard
			 would result in a scientifically demonstrable and substantial reduction in the
			 risk of the introduction or establishment of aquatic nuisance species.
				(2)Revised
			 standards for discharges other than ballast waterThe Secretary,
			 in consultation with the Administrator, may include in the decennial review
			 under this subsection national standards for discharges covered by subsection
			 (a)(2). The Secretary shall initiate a rulemaking to revise one or more
			 national standards for such discharges after a decennial review if the
			 Secretary, in consultation with the Administrator, determines that revising one
			 or more of such standards would substantially reduce the impacts on navigable
			 waters of discharges incidental to the normal operation of a vessel other than
			 ballast water.
				(3)ConsiderationsIn
			 conducting a review under paragraph (1), the Secretary, the Administrator, and
			 the heads of other appropriate Federal agencies as determined by the Secretary,
			 shall consider the criteria under section 5(b)(2)(B).
				(4)Revision after
			 decennial reviewThe Secretary shall initiate a rulemaking to
			 revise the current ballast water performance standard after a decennial review
			 if the Secretary, in consultation with the Administrator, determines that
			 revising the current ballast water performance standard would result in a
			 scientifically demonstrable and substantial reduction in the risk of the
			 introduction or establishment of aquatic nuisance species.
				6.Treatment
			 technology certification
			(a)Certification
			 requiredBeginning 60 days after the date that the requirements
			 for testing protocols are issued under subsection (i), no manufacturer of a
			 ballast water treatment technology shall sell, offer for sale, or introduce or
			 deliver for introduction into interstate commerce, or import into the United
			 States for sale or resale, a ballast water treatment technology for a vessel
			 unless the treatment technology has been certified under this section.
			(b)Certification
			 process
				(1)EvaluationUpon
			 application of a manufacturer, the Secretary shall evaluate a ballast water
			 treatment technology with respect to—
					(A)the effectiveness
			 of the treatment technology in achieving the current ballast water performance
			 standard when installed on a vessel (or a class, type, or size of
			 vessel);
					(B)the compatibility
			 with vessel design and operations;
					(C)the effect of the
			 treatment technology on vessel safety;
					(D)the impact on the
			 environment;
					(E)the cost
			 effectiveness; and
					(F)any other
			 criteria the Secretary considers appropriate.
					(2)ApprovalIf
			 after an evaluation under paragraph (1) the Secretary determines that the
			 treatment technology meets the criteria, the Secretary may certify the
			 treatment technology for use on a vessel (or a class, type, or size of
			 vessel).
				(3)Suspension and
			 revocationThe Secretary shall establish, by regulation, a
			 process to suspend or revoke a certification issued under this section.
				(c)Certification
			 conditions
				(1)Imposition of
			 conditionsIn certifying a ballast water treatment technology
			 under this section, the Secretary, in consultation with the Administrator, may
			 impose any condition on the subsequent installation, use, or maintenance of the
			 treatment technology onboard a vessel as is necessary for—
					(A)the safety of the
			 vessel, the crew of the vessel, and any passengers aboard the vessel;
					(B)the protection of
			 the environment; or
					(C)the effective
			 operation of the treatment technology.
					(2)Failure to
			 complyThe failure of an owner or operator to comply with a
			 condition imposed under paragraph (1) shall be considered a violation of this
			 section.
				(d)Period for use
			 of installed treatment equipmentNotwithstanding anything to the
			 contrary in this Act or any other provision of law, the Secretary shall allow a
			 vessel on which a system is installed and operated to meet a ballast water
			 performance standard under this Act to continue to use that system,
			 notwithstanding any revision of a ballast water performance standard occurring
			 after the system is ordered or installed until the expiration of the service
			 life of the system, as determined by the Secretary, so long as the
			 system—
				(1)is maintained in
			 proper working condition; and
				(2)is maintained and
			 used in accordance with the manufacturer’s specifications and any treatment
			 technology certification conditions imposed by the Secretary under this
			 section.
				(e)Certificates of
			 type approval for the treatment technology
				(1)IssuanceIf
			 the Secretary approves a ballast water treatment technology for certification
			 under subsection (b), the Secretary shall issue a certificate of type approval
			 for the treatment technology to the manufacturer in such form and manner as the
			 Secretary determines appropriate.
				(2)Certification
			 conditionsA certificate of type approval issued under paragraph
			 (1) shall specify each condition imposed by the Secretary under subsection
			 (c).
				(3)Owners and
			 operatorsA manufacturer that receives a certificate of type
			 approval for the treatment technology under this subsection shall provide a
			 copy of the certificate to each owner and operator of a vessel on which the
			 treatment technology is installed.
				(f)InspectionsAn
			 owner or operator who receives a copy of a certificate under subsection (e)(3)
			 shall retain a copy of the certificate onboard the vessel and make the copy of
			 the certificate available for inspection at all times while the owner or
			 operator is utilizing the treatment technology.
			(g)BiocidesThe
			 Secretary may not approve a ballast water treatment technology under subsection
			 (b) if—
				(1)it uses a biocide
			 or generates a biocide that is a pesticide, as defined in section 2 of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136), unless the
			 biocide is registered under that Act or the Secretary, in consultation with
			 Administrator, has approved the use of the biocide in such treatment
			 technology; or
				(2)it uses or
			 generates a biocide the discharge of which causes or contributes to a violation
			 of a water quality standard under section 303 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313).
				(h)Prohibition
				(1)In
			 generalExcept as provided in paragraph (2), the use of a ballast
			 water treatment technology by an owner or operator of a vessel shall not
			 satisfy the requirements of this Act unless it has been approved by the
			 Secretary under subsection (b).
				(2)Exceptions
					(A)Coast guard
			 shipboard technology evaluation programAn owner or operator may
			 use a ballast water treatment technology that has not been certified by the
			 Secretary to comply with the requirements of this section if the technology is
			 being evaluated under the Coast Guard Shipboard Technology Evaluation
			 Program.
					(B)Ballast water
			 treatment technologies certified by foreign entitiesAn owner or
			 operator may use a ballast water treatment technology that has not been
			 certified by the Secretary to comply with the requirements of this section if
			 the technology has been certified by a foreign entity and the certification
			 demonstrates performance and safety of the treatment technology equivalent to
			 the requirements of this section, as determined by the Secretary.
					(i)Testing
			 protocolsNot later than 180 days after the date of enactment of
			 this Act, the Administrator, in consultation with the Secretary, shall issue
			 requirements for land-based and shipboard testing protocols or criteria
			 for—
				(1)certifying the
			 performance of each ballast water treatment technology under this section;
			 and
				(2)certifying
			 laboratories to evaluate such treatment technologies.
				7.Exemptions
			(a)In
			 generalNo permit shall be required or prohibition enforced under
			 any other provision of law for, nor shall any vessel incidental discharge
			 standards under this Act apply to—
				(1)a discharge
			 incidental to the normal operation of a vessel if the vessel is less than 79
			 feet in length and engaged in commercial service (as defined in section 2101(5)
			 of title 46, United States Code);
				(2)a discharge
			 incidental to the normal operation of a vessel if the vessel is a fishing
			 vessel, including a fish processing vessel and a fish tender vessel, (as
			 defined in section 2101 of title 46, United States Code);
				(3)a discharge
			 incidental to the normal operation of a vessel if the vessel is a recreational
			 vessel (as defined in section 2101(25) of title 46, United States Code);
				(4)the placement,
			 release, or discharge of equipment, devices, or other material from a vessel
			 for the sole purpose of conducting research on the aquatic environment or its
			 natural resources in accordance with generally recognized scientific methods,
			 principles, or techniques;
				(5)any discharge
			 into navigable waters from a vessel authorized by an on-scene coordinator in
			 accordance with part 300 of title 40, Code of Federal Regulations, or part 153
			 of title 33, Code of Federal Regulations;
				(6)any discharge
			 into navigable waters from a vessel that is necessary to secure the safety of
			 the vessel or human life, or to suppress a fire onboard the vessel or at a
			 shoreside facility; or
				(7)a vessel of the
			 armed forces of a foreign nation when engaged in noncommercial service.
				(b)Ballast water
			 dischargesNo permit shall be required or prohibition enforced
			 under any other provision of law for, nor shall any ballast water performance
			 standards under this Act apply to—
				(1)a ballast water
			 discharge incidental to the normal operation of a vessel determined by the
			 Secretary to—
					(A)operate
			 exclusively within a geographically limited area;
					(B)take up and
			 discharge ballast water exclusively within 1 Captain of the Port Zone
			 established by the Coast Guard unless the Secretary determines such discharge
			 poses a substantial risk of introduction or establishment of an aquatic
			 nuisance species;
					(C)operate pursuant
			 to a geographic restriction issued as a condition under section 3309 of title
			 46, United States Code, or an equivalent restriction issued by the country of
			 registration of the vessel; or
					(D)continuously take
			 on and discharge ballast water in a flow-through system that does not introduce
			 aquatic nuisance species into navigable waters;
					(2)a ballast water
			 discharge incidental to the normal operation of a vessel consisting entirely of
			 water suitable for human consumption; or
				(3)a ballast water
			 discharge incidental to the normal operation of a vessel in an alternative
			 compliance program established pursuant to section (8).
				(c)Vessels with
			 permanent ballast waterNo permit shall be required or
			 prohibition enforced under any other provision of law for, nor shall any
			 ballast water performance standard under this Act apply to a vessel that
			 carries all of its permanent ballast water in sealed tanks that are not subject
			 to discharge.
			(d)Vessels of the
			 armed forcesNothing in this Act shall be interpreted to apply to
			 a vessel of the Armed Forces, as defined in section 101(a) of title 10, United
			 States Code.
			8.Alternative
			 compliance program
			(a)In
			 generalThe Secretary, in consultation with the Administrator,
			 may promulgate regulations establishing one or more compliance programs as an
			 alternative to ballast water discharge regulations issued under section 5 for a
			 vessel that—
				(1)has a maximum
			 ballast water capacity of less than 8 cubic meters;
				(2)is less than 3
			 years from the end of the useful life of the vessel, as determined by the
			 Secretary; or
				(3)discharges
			 ballast water into a facility for the reception of ballast water that meets
			 standards promulgated by the Administrator, in consultation with the
			 Secretary.
				(b)Promulgation of
			 facility standardsNot later than 1 year after the date of
			 enactment of this Act, the Administrator, in consultation with the Secretary,
			 shall promulgate standards for—
				(1)the reception of
			 ballast water from a vessel into a reception facility; and
				(2)the disposal or
			 treatment of the ballast water under paragraph (1).
				9.Judicial
			 review
			(a)In
			 generalAn interested person may file a petition for review of a
			 final regulation promulgated under this Act in the United States Court of
			 Appeals for the District of Columbia Circuit.
			(b)DeadlineA
			 petition shall be filed not later than 120 days after the date that notice of
			 the promulgation appears in the Federal Register.
			(c)ExceptionNotwithstanding
			 subsection (b), a petition that is based solely on grounds that arise after the
			 deadline to file a petition under subsection (b) has passed may be filed not
			 later than 120 days after the date that the grounds first arise.
			10.Effect on State
			 authority
			(a)In
			 generalNo State or political subdivision thereof may adopt or
			 enforce any statute or regulation of the State or political subdivision with
			 respect to a discharge incidental to the normal operation of a vessel after the
			 date of enactment of this Act.
			(b)Savings
			 clauseNotwithstanding subsection (a), a State or political
			 subdivision thereof may enforce a statute or regulation of the State or
			 political subdivision with respect to ballast water discharges incidental to
			 the normal operation of a vessel that specifies a ballast water performance
			 standard that is more stringent than the ballast water performance standard
			 specified in the notice of proposed rulemaking referred to in section
			 5(a)(1)(B) and is in effect on the date of enactment of this Act if the
			 Secretary, after consultation with the Administrator and any other Federal
			 department or agency the Secretary considers appropriate, makes a determination
			 that—
				(1)compliance with
			 any performance standard specified in the statute or regulation can in fact be
			 achieved and detected;
				(2)the technology
			 and systems necessary to comply with the statute or regulation are commercially
			 available; and
				(3)the statute or
			 regulation is consistent with obligations under relevant international treaties
			 or agreements to which the United States is a party.
				(c)Petition
			 process
				(1)SubmissionThe
			 Governor of a State seeking to enforce a statute or regulation under subsection
			 (b) shall submit a petition requesting the Secretary to review the statute or
			 regulation.
				(2)Contents;
			 deadlineA petition shall—
					(A)be accompanied by
			 the scientific and technical information on which the petition is based;
			 and
					(B)be submitted to
			 the Secretary not later than 90 days after the date of enactment of this
			 Act.
					(3)DeterminationsThe
			 Secretary shall make a determination on a petition under this subsection not
			 later than 90 days after the date that the petition is received.
				11.Application
			 with other statutesNotwithstanding any other provision of law,
			 this Act shall be the exclusive statutory authority for regulation by the
			 Federal Government of discharges incidental to the normal operation of a vessel
			 to which this Act applies. Any regulation in effect on the date immediately
			 preceding the effective date of this Act which is repealed or superseded by
			 this Act shall be deemed to be a regulation issued pursuant to the authority of
			 this Act and shall remain in full force and effect unless or until superseded
			 by new regulations issued thereunder.
		
